—In a proceeding pursuant to CPLR article 78 to compel disclosure of certain documents pursuant to Public Officers Law article 6, the petitioner appeals from a judgment of the Supreme Court, Kings County (Egitto, J.), dated November 6, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements. .
The Supreme Court properly dismissed this proceeding to compel the Medical Examiner of Kings County to disclose all medical and lab reports pertaining to the petitioner’s underlying criminal action wherein he was convicted, inter alia, of murder in the second degree (two counts), which judgment was affirmed by this Court (see, People v As-Sakaf, 207 AD2d 899). These reports were exempt from disclosure by New York City Charter § 557 (g) (see, Public Officers Law § 87 [2]); Matter of Mullady v Bogard, 153 Misc 2d 1018). Moreover, we note that County Law § 677 is not applicable to the petitioner’s request because the County Law does not apply to Kings County (see, County Law § 2 [a]). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.